Citation Nr: 0117665	
Decision Date: 07/02/01    Archive Date: 07/05/01

DOCKET NO.  85-07 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for arthritis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant is a veteran who had active service from 
January 1955 to January 1958 and from February 1958 to March 
1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1984 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, wherein the RO, inter alia, denied the appellant's 
claim of entitlement to service connection for arthritis.  
The appellant filed a notice of disagreement with that 
determination in April 1984, the RO issued a statement of the 
case in December 1984, and the appellant perfected this 
appeal with a December 1984 substantive appeal.  A hearing on 
appeal was held before a panel of three Board Members in 
August 1985.  (Two of those members are no longer with the 
Board.)

In November 1985, the Board remanded the claim for additional 
development of the record and readjudication.  The RO 
conducted additional development and again denied the claim 
in a May 1986 rating decision.  A May 1986 supplemental 
statement of the case tangentially addressed this issue in 
that it listed it, but did not discuss it in detail.  
Although the RO advised the veteran that the case was being 
returned to the Board for further appellate consideration, 
this did not take place at the time.  The case was returned 
to the Board in the interim, in February and in September 
1990, for consideration of other, unrelated, issues.  Those 
Board decisions did not delve into the topic of service 
connection for arthritis, and that issue has remained 
pending.  In response to the appellant's statements in 1998 
regarding arthritis of the spine the RO incorrectly treated 
the claim as one to reopen a final previously denied claim, 
and declined to reopen.  The appellant disagreed and the RO 
developed an appeal with the issue listed as whether new and 
material evidence has been submitted to reopen a previously 
denied claim of service connection for arthritis.  A Travel 
Board hearing encompassing this issue was held before a 
Member of the Board sitting at the RO in April 2001.  That 
Member and the remaining Member from the panel that 
considered the appeal (and held the hearing) in 1985 are on 
the panel of Members considering this appeal.

REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-claim 
requirement.  The VCAA is applicable to all claims filed on 
or after the date of its enactment, or filed before that date 
and not yet final as of that date.  VCAA, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  The duty to assist requires that VA provide the 
claimant with application forms and notify him or her of an 
incomplete application; provide the claimant with notice of 
required information and evidence; make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim; make every reasonable effort to 
obtain relevant VA, private, and service department records, 
as well as records possessed by other Federal agencies; and 
provide a medical examination or obtain a medical opinion 
when such an examination or opinion is necessary.  VCAA, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A). 

An examination or opinion is necessary to make a decision on 
a claim if the evidence, taking into consideration all 
information and lay or medical evidence (including statements 
of the claimant): (i) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (ii) indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but (iii) does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  VCAA, § 3(a), 114 Stat. 2096, 2098 (2000) (to 
be codified at 38 U.S.C.A. §§ 5103A).  

The evidence of record includes competent evidence that the 
appellant now has arthritis of the spine.  In 1981, VA 
clinical records noted degenerative disc disease of the 
cervical spine and thoracic spine; 1983 records showed lumbar 
spine spondylosis; and 1994 and 1998 records note 
degenerative joint disease involving the spine.  Service 
medical records are silent as to any complaints or symptoms 
involving the spine, but the appellant has consistently 
contended that his arthritis is related to service.  
Therefore, a VA examination is necessary to determine the 
etiology of the veteran's arthritis.  

While the Board has reviewed the claims file and identified 
certain assistance that must be rendered to comply with the 
VCAA, it remains the RO's responsibility to ensure that all 
appropriate development is undertaken in this case.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the VCAA (to be 
codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

2.  The RO should ask the appellant to 
identify all health care providers who 
have treated him for arthritis since 
1985, then secure complete clinical 
records of such treatment.  

3.  The RO should then schedule the 
appellant for a VA orthopedic examination 
to determine the etiology of his 
arthritis.  The claims folder must be 
available to the examiner for review in 
conjunction with the examination.  Any 
necessary tests or studies, including x-
rays, should be conducted.  The report of 
examination should contain a detailed 
account of all manifestations present.  
The examiner should opine whether it is 
at least as likely as not that any 
current arthritis is related to the 
veteran's service.  The examination 
report should include the complete 
rationale for all opinions expressed.

4.  The RO should ensure that the above-
ordered development is completed.  Then, 
the RO should readjudicate this claim.  If 
the benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided an 
appropriate supplemental statement of the 
case and given the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment by the RO.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.


______________________________	______________________________
      LAWRENCE M. SULLIVAN			GEORGE R. SENYK
Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals


		
	NANCY R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


